tax exempt and government entities oision department of the treasury internal_revenue_service washington d c jul uniform issue list se tep ra ti legend taxpayer a medical practice b plan c financial_institution d account e financial_institution f individual g company h amount amount dear this letter is in response to a request for a letter_ruling dated date as supplemented by additional information dated date from your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a was age at the time of the distribution of amount from plan c taxpayer a asserts that his failure to accomplish a rollover of amount within the 60-day period prescribed by sec_402 of the code was due to an error by a financial_institution amount remains in account e and has not been used for any purpose taxpayer a is a physician employed by medical practice b he participates in plan c a profit sharing plan with a cash_or_deferred_arrangement under sec_401 of the code for which the plan assets are invested with financial_institution d under the terms of plan c a participant may take an in-service distribution after attaining age on date taxpayer a completed and submitted a form to the plan_administrator of plan c requesting an in-service distribution of amount on the distribution form taxpayer a elected a direct_rollover to what he understood to be an individual_retirement_account ira with financial_institution f prior to completing the form requesting a distribution of amount taxpayer a and his personal tax advisor individual g of company h conducted a telephone conference with a representative of financial_institution f he advised that taxpayer a could open an ira with financial_institution f and invest in certificates of deposit soon thereafter taxpayer a went on-line to open account e which he believed was an ira on date a check totaling amount was sent directly to financial_institution f the check was made payable to taxpayer a’s ira rollover account e on date taxpayer a received a letter from financial_institution f acknowledging the opening of account e and the purchase of a certificate of deposit totaling amount on date taxpayer a received a check totaling amount representing interest earned on the certificate of deposit in account e taxpayer understood account e to be an ira and was confused by the check he and individual g contacted financial_institution f and were advised that it did not offer rollover iras and that account e was a non-ira account financial_institution f did not follow taxpayer a's written instruction on the check totaling amount that it be deposited into an ira as a direct_rollover documentation submitted election distribution form and distribution check clearly indicate taxpayer a’s intent to complete a direct_rollover based on the above facts and representations you request that the internal_revenue_service service waive the 60-day rollover requirement contained in sec_402 of the code with respect to the distribution of amount sec_402 of the code provides that if any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution and the distributee transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed then such distribution to the extent transferred shall not be includible in gross_income for the taxable_year in which paid section c a of the code states that such rollover must be accomplished within days following the day on which the distributee received the property an individual_retirement_account ira constitutes one form of eligible_retirement_plan sec_402 of the code provides in relevant part that the secretary may waive the 60-day requirement under sec_402 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_402 of the code sec_401 of the code provides the rules for governing direct transfers of eligible rollover distributions’ sec_1 a of the income_tax regulations question and answer-15 provides in relevant part that an eligible_rollover_distribution that is paid to an eligible_retirement_plan in a direct_rollover is a distribution and rollover and nota transfer of assets and liabilities revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 and sec_402 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and the documentation submitted by taxpayer ais consistent with his assertion that his failure to accomplish a timely rollover of amount was caused by financial_institution f’s not complying with his written instructions to deposit amount in an ira therefore pursuant to sec_402 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from plan c and taxpayer a is granted a period of days from the issuance of this letter_ruling to contribute amount into a rollover ira provided all other requirements of sec_402 of the code except the 60-day requirement are met with respect to such contribution amount will be considered a rollover_contribution within the meaning of sec_402 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter_ruling has been sent to your authorized representative pursuant to a power_of_attorney on file in this office this ruling please contact if you wish to inquire about i d at sincerely yours celle- qo whi manager employee_plans technical group cc enclosures deleted copy of this letter notice of intention to disclose notice
